Citation Nr: 9903358	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96-18 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to an increased evaluation for low back pain 
with degenerative arthritis, currently evaluated as 10 
percent disabling.  

3.  Entitlement to an increased evaluation for 
psychophysiological reaction headaches, currently evaluated 
as 10 percent disabling.  

4.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to December 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from December 1995 and January 1997 rating 
decisions of the Detroit, Michigan, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

In view of the following decision, the issue of entitlement 
to a total rating based on individual unemployability due to 
service-connected disability is moot. 


FINDINGS OF FACT

1.  The veteran's PTSD results in totally incapacitating 
symptoms and renders the veteran demonstrably unable to 
obtain or retain employment.  

2.  The veteran's low back pain with degenerative arthritis 
is manifested by complaints of pain and stiffness and 
clinically demonstrated tenderness over the sacroiliac joints 
and lumbosacral spine, but with no tenderness or spasm of the 
lumbar supporting muscles, no fixed deformity, no postural 
abnormality; flexion of the lumbar spine is to 65 degrees, 
extension to 15 degrees, lateral flexion to 15 degrees 
bilaterally and rotation to 25 degrees bilaterally. 

3.  The veteran's service-connected psychophysiological 
reaction headaches result in characteristic prostrating 
attacks occurring on an average once a month over the last 
several months. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 100 percent schedular 
evaluation for the veteran's service-connected PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996) and § 4.130, Diagnostic 
Code 9411 (1998).

2.  The criteria for entitlement to a disability evaluation 
of 20 percent for low back pain with degenerative arthritis 
have been met.  8 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, including §§ 4.40, 4.45 and Diagnostic 
Codes 5292, 5295 (1998). 

3.  The criteria for entitlement to a disability evaluation 
of 30 percent for psychophysiological reaction headaches have 
been met.  8 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, including Diagnostic Code 8100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that the severity of his service-connected 
PTSD, low back disability and headache disability have 
increased.  When a veteran is seeking an increased rating, 
such an assertion of an increase in severity is sufficient to 
render the increased rating claim well-grounded.  38 U.S.C.A. 
§ 5107(a); Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  After reviewing the record, including the numerous 
and detailed VA examination and hospital records, the Board 
believes that no additional action is necessary to assist the 
veteran with the development of evidence in connection with 
his claim.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

A.  PTSD.

The veteran's PTSD is currently rated as 50 percent 
disabling, and he asserts that a higher rating is warranted.  

The Board notes at the outset that substantive changes were 
made to the schedular criteria for evaluating psychiatric 
disorders, including post-traumatic stress disorder, as 
defined in 38 C.F.R. §§ 4.125-4.132, effective November 7, 
1996.  See 61 Fed. Reg. 52695-52707 (1996).  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the veteran applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

Under the criteria previously in effect, post-traumatic 
stress disorder warrants a 50 percent evaluation, if the 
ability to maintain effective or favorable relationships with 
people is considerably impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
must be so reduced as to result in considerable industrial 
impairment.  Post-traumatic stress disorder warrants a 70 
percent evaluation, if the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent 
evaluation is for application if the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, with 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the new criteria, a 50 percent evaluation is warranted 
for a mental disorder, such as post-traumatic stress 
disorder, if the disorder results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where a 
psychiatric disorder results in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech which is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted if the 
disorder results in total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

The veteran argues that post-traumatic stress disorder 
renders him totally disabled.  The veteran's contention in 
this respect is supported, in part, by the opinions of a 
treating psychiatrist who has indicated that the veteran's 
psychiatric disability interferes with the veteran's ability 
to interact with people and renders him unemployable.  In 
August 1995, for instance, that psychiatrist indicated that 
the veteran, who was unemployed and who was living alone, 
was, as a result of his post-traumatic stress disorder, 
unable to establish or maintain effective normal 
relationships with people; the veteran's psychiatrist also 
concluded at that time that the veteran's condition prevented 
him from obtaining any gainful employment and assigned a GAF 
(global assessment of functioning) score of 40.  In April 
1997, that same psychiatrist indicated that the veteran's 
post-traumatic stress disorder precluded him from relating to 
people and from being employed.  The veteran's psychiatrist 
at that time described the veteran's condition as 
deteriorating and assigned a GAF score of 38.  

The claims file also contains VA examination results not 
wholly consistent with the conclusions of the veteran's 
psychiatrist.  In this respect, a VA examiner in October 1995 
diagnosed post-traumatic stress disorder by history only and 
assigned a GAF score of 75.  The same examiner in September 
1996 again diagnosed post-traumatic stress disorder by 
history and assigned a GAF score of 70.  

The veteran's psychiatrist in April 1997, however, 
specifically commented on the conclusions of the VA examiner, 
noting that the VA examiner may have erroneously considered 
the veteran functionally stable due to the fact that the 
veteran was unable to convey his emotional difficulties 
properly to new people.  The opinion of the veteran's 
treating psychiatrist, moreover, finds support in the 
findings of a clinical psychologist who in October and 
November 1997 assigned GAF scores of 35 and made reference to 
the veteran's social isolation.  Additionally, the veteran 
has a history of now numerous hospitalizations for post-
traumatic stress disorder.  Assigned GAF scores provided by 
VA hospitals have included scores of 45 in March and May 
1997, 55 in November 1997, and 35 in April 1998.  Most 
recently, in July 1998, the veteran was assigned a GAF score 
of 31.  The veteran's complaints, moreover, have included 
auditory, visual and olfactory hallucinations, in addition to 
panic attacks, irritability, nightmares, flashbacks, and 
feelings of depression.  The Board also notes that it appears 
that the veteran has been hospitalized seven times for his 
PTSD from 1993 on.  

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV), a GAF score of 40 to 31 is consistent with some 
impairment in reality testing or communication or major 
impairment in several areas, such as work school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  In 
light of, among other things, the opinions of the veteran's 
treating psychologist, the veteran's history of repeated 
hospitalizations, and the veteran's GAF scores, including the 
most recent GAF score of 31, the Board concludes that the 
veteran's symptoms are totally incapacitating and render the 
veteran unable to obtain or retain employment.  The veteran's 
disability, as such, warrants a 100 percent schedular 
evaluation.  

B.  Low Back Disability. 

The veteran's service-connected low back disability is 
currently assigned a 10 percent evaluation and, after 
considering the evidence, the Board finds that the 
preponderance of that evidence is against entitlement to a 
higher evaluation at this time.   

Under the provisions of Diagnostic Code 5295, the current 10 
percent rating contemplates characteristic pain on motion.  
The next higher rating of 20 percent is for application when 
there is muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  A 40 
percent rating is the highest rating available under this 
Code and requires severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

The most recent VA examination in December 1996 documented 
complaints of pain on motion.  However, while some tenderness 
was noted on clinical examination, the examiner expressly 
reported that there was no muscle spasm.  It would therefore 
appear that there is no basis for assignment of a rating in 
excess of 10 percent.  However, the Board notes that there 
did appear to be some limitation of motion of the lumbar 
spine.  Specifically, flexion was limited to 65 degrees and 
extension to 15 degrees.  Lateral flexion was limited to 15 
degrees bilaterally.  Under the circumstances, the Board 
believes that such limitation of motion (under Diagnostic 
Code 5292 which also must be considered pursuant to 
Diagnostic Code 5003 since the veteran also suffers from 
arthritis) can be described as moderate so as to warrant a 20 
percent rating.  Moreover, the loss of lateral spine motion 
demonstrated at the VA examination is also listed under the 
criteria for a 20 percent rating under Diagnostic Code 5295.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

After considering the veteran's complaint's of pain together 
with the clinical findings showing restriction of range of 
motion, the Board believes that the criteria for a 20 percent 
rating have been met.  

However, the current record does not show severe limitation 
of motion so as to warrant a higher rating under Diagnostic 
Code 5292, nor have the requirements been met for a rating in 
excess of 20 percent under Diagnostic Code 5295.  The 
veteran's low back disability has not been shown to be 
severe.  There is no listing of the whole spine, marked 
limitation of forward bending, or Positive Goldthwaite's 
sign.  While there is some loss of lateral motion with osteo-
arthritic changes and radiological evidence (shown at the 
time of the December 1996 VA examination) of narrowing of the 
L4-L5 disc space, there is no showing of abnormal mobility on 
forced motion so as to otherwise permit entitlement to a 40 
percent rating under Diagnostic Code 5295.  

The Board has also reviewed this issue in view of the 
criteria of Diagnostic Code 5293 for intervertebral disc 
syndrome.  However, there are no neurological symptoms to 
warrant a finding of more than moderate disability so as to 
warrant a rating in excess of 20 percent. 

In sum, the Board finds that the evidence supports 
entitlement to a 20 percent disability rating (but not 
higher) for the veteran's service-connected low back 
disability.  A 20 percent rating will effectively reflect any 
additional functional loss due to pain than that demonstrated 
by clinical examination.  However, the total disability 
picture attributable to his low back disability does not 
reach the level of severity to warrant assignment of a rating 
in excess of 20 percent. 

C.  Psychophysiological Reaction Headaches.

The final issue before the Board involves the veteran's claim 
of entitlement to an increased rating for his service-
connected headache disability.  This disability is currently 
rated as 10 percent disabling under Diagnostic Code 8100.  

Under Diagnostic Code 8100 for migraines, a 10 percent rating 
is for application for headaches with characteristic 
prostrating attacks averaging one in 2 months over last 
several months.  The next higher rating of 30 percent is for 
application for characteristic prostrating attacks occurring 
on an average once a month over last several months.  The 
higher rating available under this Diagnostic Code is 50 
percent for very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  

At a VA examination in September 1997, the veteran reported 
pressure-like headaches which begin in the occipital region 
and become generalized.  He further reported that they last 
up to two hours and occurred two to three times per month.  
Significantly, the veteran indicated that the headaches were 
associated with nausea, vomiting and on occasion blurring of 
vision and light-headedness.  No loss of consciousness was 
reported.  The Board notes that the veteran essentially 
reported the same description of his headaches in the course 
of VA outpatient treatment in May 1995.  

After reviewing the veteran's reported symptoms in view of 
the applicable rating criteria, the Board believes that his 
headache disability picture more nearly approximates the 
criteria for a 30 percent rating.  38 C.F.R. § 4.7.  However, 
the clear preponderance of the evidence is against a finding 
that the criteria for the next higher rating of 50 percent 
have been met.  The veteran's headache attacks, while 
frequent enough to meet the criteria for a 30 percent rating, 
have not been shown to be completely prostrating and 
prolonged.  It appears that they average 2 to 3 hours at a 
time.  Accordingly, while the Board concludes that 
entitlement to a 30 percent rating is warranted, there is no 
basis for a rating in excess of 30 percent at this time. 

Conclusion.

In reaching the above determinations, the Board has applied 
the reasonable doubt provisions of 38 U.S.C.A. § 5107(b).  
However, the dictates of this statutory provision do not 
allow for ratings in excess of those granted in this decision 
as to the several issues. 


ORDER

Entitlement to a 100 percent schedular rating for the 
veteran's service-connected PTSD is warranted.  Entitlement 
to a 20 percent rating for the veteran's service-connected 
low back pain with degenerative arthritis is warranted.  
Entitlement to a 30 percent rating for the veteran's 
psychophysiological reaction headaches is warranted.  The 
appeal is granted to this extent.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals. 



- 11 -
